      Case 1:20-cv-02044-DLC Document 42 Filed 09/15/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
JAMES NORALES,                           :
                                         :
                          Plaintiff,     :            20cv2044 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 DETECTIVE WILFREDO ACEVEDO (N.Y.P.D.) :
 SHIELD #6499; DETECTIVE KENNETH         :
 FAULKNER (N.Y.P.D.) SHIELD #4612;       :
 ASSISTANT DISTRICT ATTORNEY REBECCA     :
 DUNNAN; JOHN/JANE DOE POLICE OFFICERS :
 AND PROSECUTORS #1-10 (THE NAME(S)      :
 JOHN/JANE DOE BEING FICTITIOUS AS THE :
 REAL NAME(S) ARE PRESENTLY UNKNOWN),    :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On August 6, 2020, defendant former New York County

Assistant District Attorney Rebecca Dunnan filed a motion to

dismiss the complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P,

and on August 20, defendants Detective Wilfredo Acevedo and

Detective Kenneth Faulkner also filed a motion to dismiss.            On

September 11, plaintiff filed an amended complaint.

Accordingly, it is hereby

     ORDERED that the defendants’ August 6 and August 20 motions

shall be terminated as moot.

     IT IS FURTHER ORDERED that the defendants shall respond to

the amended complaint by October 6, 2020.       If the defendants
         Case 1:20-cv-02044-DLC Document 42 Filed 09/15/20 Page 2 of 2




renew their motions to dismiss, the plaintiff shall file any

opposition to the renewed motions by October 27.            Defendants

shall file any reply by November 10.          At the time any reply is

served, the moving party shall supply Chambers with two (2)

courtesy copies of all motion papers by mailing or delivering

them to the United States Courthouse, 500 Pearl Street, New

York, New York.



Dated:       New York, New York
             September 15, 2020




                                       2
